                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

UNITED STATES OF AMERICA                                                        RESPONDENT


v.                                 Criminal No. 1:13-cr-10026
                                   Civil No. 1:18-cv-01046

GREGORY A. TAYLOR                                                                     MOVANT
                                            ORDER

       Before the Court is the Report and Recommendation filed March 7, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

320). Judge Bryant recommends that Plaintiff’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence (ECF No. 297) be denied because the motion is time-barred.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 320) in toto. Accordingly, Plaintiff’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence (ECF No. 297) is hereby DENIED.

       IT IS SO ORDERED, this 26th day of March, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
